DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 08/09/2022, claims 21-35 and 40 have been amended. Claims 1-20  have been previously cancelled. Therefore, claims 21-40 are currently pending for the examination.

        Drawings
3.	The Examiner contends that the drawings submitted on 08/09/2022 are acceptable for examination proceedings.

 Terminal Disclaimer 
4.	The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/503,843 has been reviewed and is accepted. The terminal disclaimer has been recorded.
	



                                                     Response to Amendments
5.	Applicant’s arguments: see Page 11-14, filed on 08/09/2022, with respect to claims 21-39 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 21-39 have been withdrawn. 
Applicant’s representative initiated the interview prior to filing the official Response and discussed proposed amendments related to the allowable subject matter. Agreement was reached that potential amendments for the independent claims overcome the prior art of record, contingent upon an opportunity for the Examiner to formally search and consider applicant’s formal amendments to claim language filed by the applicant in a formal response to the office (Applicant initiated interview summary dated 07/25/2022). Examiner initiated to reconvene the interview according to the previous agreement and discussed the allowable subject matter related with dependent claims 21, 29 and 36 (Examiner initiated interview summary dated 08/18/2022).
Applicants have amended each of independent claims 21, 29 and 36 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 21-39 are allowable with examiner’s amendment.

          Examiner’s Amendment
6. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 29, 36 and 40 were authorized by Applicant's representative Eric Vandenburg  during the examiner-initiated interview conducted on 08/18/2022.

7. The application has been amended as follows:	
29.(Currently Amended) A first node of a packet switched network, the first node having a defined number of virtual output queues (VOQs), the first node comprising:  
one or more processors; and 
a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon that when executed by the one or more processors,  cause the one or more processors to: 
receive, from a plurality of second nodes of the packet switched network, fair rate records, each fair rate record corresponding to a respective  second node and indicating, for each of the respective second nodes,  a recommended rate at which flows are provided to the respective second nodes; _ee&Hayes5 of 15c237-0386USC1 
Serial No. 17/184,337allocate [[a]] the defined number of the VOQs of the first node to serve respective  flows for the plurality of second nodes based at least in part on the recommended rates in the fair rate records such that the respective flows for the plurality of second nodes are serviced by respective numbers of the VOQs; and 
operate the VOQs such that the respective numbers of the VOQs are allocated to service the respective flows for the plurality of second nodes based at least in part on the  recommended rates.

36.(Currently Amended) A modular data communication equipment (DCE) assembly, comprising: 
at least one fabric module; and
at least one first line card and at least one second line card, each line card in communication with each fabric module and in communication with each other line card via the at least one fabric module;
each first line card characterized by a plurality of output contexts and operative to:
send flows of protocol data units from a switching assembly and into a packet switched network via a particular one of the output contexts; and
periodically determine a fair rate to be applied to each flow entering the switching assembly via one or more of the second line cards and destined for each output context; and
communicate the determined fair rates to the at least one second line cards; and
each second line card comprising a number X of virtual output queues (VOQs), wherein X is a defined quantity of VOQs and X is less than the plurality of output contexts, and each second line card operative to:
transmit at least one flow to at least one of the output contexts;
receive a fair rate record corresponding to a particular first line card output context, each fair rate record describing a recommended a fair rate of flow to the corresponding output context;
allocate up to X of the VOQs among flows corresponding to currently allocated VOQs and flows corresponding to the received fair records, wherein allocating a VOQ to a particular flow comprises:
determining a reception rate for the particular flow received by the first line card; and
allocating the VOQ to the particular flow based at least in part on the reception rate; and
operate each allocated VOQ according to the recommended rate of flow.  

40.(Cancelled)




Allowable Subject Matter
8.	In the Amendment application filed on 08/09/2021, claims 21-39 (renumbered as claims 1-19) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
9.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“allocating the defined number of the virtual output queues (VOQs) of the first node to serve respective  flows for the plurality of second nodes based at least in part on the recommended rates in the fair rate records such that the respective flows for the plurality of second nodes are serviced by respective numbers of the VOQs” and “allocating a VOQ to a particular flow comprises: determining a reception rate for the particular flow received by the first line card; and allocating the VOQ to the particular flow based at least in part on the reception rate; and operate each allocated VOQ according to the recommended rate of flow” in combination with other claim limitations as specified in claims 21, 29 and 36.
Note that the first closest prior art, Kwan et al. (US 2009/0003212 A1), hereinafter “Kwan” teaches: in a first node of a packet switched network (Figs. 1-6, paragraphs [0018] ; ingress modules 102, 104, 106 and 108), the first node comprising a defined quantity (X) of virtual output queues (VOQs) (Figs. 1-6, paragraphs [0018] ; virtual output queues located in the ingress modules 102, 104, 106 and 108 in conjunction with flow control to prevent loss of data in the fabric elements 112, 114, 116 and 118): receiving, from at least one of a plurality of second nodes of the packet switched network (Figs. 1-5, paragraphs [0044], [0045], [0046], [0050]; ingress module 300 may place packets associated with the data flow in the unicast VOQ 312 of the ingress module 300, which is associated with the destination egress module for the data flow (e.g., egress module_15 128 of FIG. 1)), at least one fair rate record, each fair rate record corresponding to a particular second node output context (Figs. 1-5, paragraphs [0044], [0045], [0046], [0050], in response to the flow control message, the ingress module (e.g., using the scheduler 318) may stop or slow transmission of the data flow from the VOQ 312)  and describing a recommended rate of flow to the particular output context (Figs. 1-5, paragraphs [0044], [0045], [0046], [0050]; data switch-fabric may send a flow control message instructing one or more ingress modules to reduce the transmission rate of data flows from VOQs that are causing the congestion); and operating each allocated VOQ according to the corresponding recommended rate of flow (Figs. 1-6, paragraph [0046]; be resumed at its normally allocated bandwidth).
Note that the second closest prior art, Parla et al. (US 8,797,877 B1), hereinafter “Parla” teaches: allocating up to X of the VOQs among flows corresponding to currently allocated VOQs (Fig. 3, column 6, line 22-29, column 12, line 24-41, column 12, line 47-51; ingress PFEs dynamically modify the buffer sizes of respective VOQs based on the rate (e.g., “drain rate”) at which network packets are dequeued from the respective VOQs and forwarded to the egress PFE), and flows corresponding to the received fair rate records (Fig. 3, column 6, line 22-29, column 12, line 24-41, column 12, line 47-51; within the minimum and maximum thresholds of the minimum/maximum threshold pair if network packet 40 is enqueued in VOQ 46A).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Rather, the third closest prior art, Peebles et al. (US 2004/0013124 A1), hereinafter “Peebles” teaches: maintaining each currently allocated VOQ corresponding to a flow prioritized as X or higher (Fig. 2, paragraph [0049]; primary virtual output queues (e.g., those storing higher priority communications) may experience no change in the rate of packet egress) ; and allocating a VOQ corresponding to each received fair rate record flow prioritized as X or higher (Fig. 2, paragraph [0049]; no change in the rate of packet egress, which may be desirable to prevent low priority traffic from clogging the secondary virtual output queues 262 in front of high priority traffic).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Palacharla et al. (US 2009/0097495 A1) entitled: " FLEXIBLE VIRTUAL QUEUES"
• Naik et al. (US 2006/0067347 A1) entitled: "CELL-BASED QUEUE MANAGEMENT METHOD IN CELL-BASED NETWORK, INVOLVES PREFETCHING ONE PACKET POINTER FROM VIRTUAL OUTPUT QUEUE IN RESPONSE TO DEQUEUE REQUEST, AND TRANSMITTING CELL OF RECEIVED PACKETS TO CELL-BASED FABRIC"
•  Peebles et al. (US 7,180,862 B2) entitled: "APPARATUS AND METHOD FOR VIRTUAL OUTPUT QUEUE FEEDBACK"
• Suzuki et al. (US 8,817,807 B2) entitled: "SYSTEM AND METHOD FOR DISTRIBUTED RESOURCE CONTROL OF SWITCHES IN A NETWORK ENVIRONMENT"
• Charney et al. (US 8,264,957 B1) entitled: "CONTROL OF PREEMPTION-BASED BEAT-DOWN EFFECT"
• Bergamasco et al. (US 2006/0171318 A1) entitled: "ACTIVE QUEUE MANAGEMENT METHODS AND DEVICES"
• Li et al. (US 2007/0268830 A1) entitled: "FLOW BASED FLOW CONTROL IN AN ETHERNET SWITCH BACKPLANE"

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414